DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The response filed 3/14/22 has been accepted and entered. Applicant elected invention I, corresponding to method claims 1 and 3-7. However, Applicants arguments are persuasive that the restriction was improper since the instant application is a national stage 371 application. Accordingly, the restriction is withdrawn. However, a new restriction is issued below in accordance with PCT rules required for national stage 371 applications. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e). 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1 and 3-7, are directed to a method which requires, in response to the plurality of DTCs being in a first sequential order of detection, determining the probability of failure to be a first value; and 
in response to the plurality of DTCs being in a second sequential order of detection different from the first sequential order, determining the probability of failure to be a second value, lower than the first value
II. Claims 9-15, are directed to an apparatus including a vehicle and a plurality of vehicle subsystems which requires wherein the threshold probability is based an intersection of a sensitivity curve and a specificity curve; 
wherein the sensitivity curve is based upon ratios of true positives to corresponding sums of true positives and false negatives; and 
wherein the specificity curve is based upon ratios of true negatives to corresponding sums of true negatives and false positives
III. Claims 16-19 are directed to a method which requires receiving a diagnostic trouble code (DTC) and an engine operating parameter;   
comparing the DTC and engine operating parameter to a trained model object to generate a probability of failure of a vehicle and an instruction; and 
in response to the probability of failure being greater than a threshold probability, displaying the instruction to an operator of the vehicle on a screen
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, each invention requires different technical processes of determining the probability of failure of a vehicle wherein the underlined portions above constitute the variant required processes, not required for the other inventions. 
In addition inventions I-III lack unity of invention because even though the inventions of these groups recite the feature of indicating to an operator of a vehicle if probability of failure exceeds a threshold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of previously cited U.S. Patent Application Publication No. 2016/0035150 (Barfield) (¶¶ 15, 22-23, 62, 66, 5, claims 10 and 15). In addition, invention the feature of some comparison of DTC data to trained model information (although invention I requires a “plurality of DTCs” whereas invention II can be a single DTC and invention III requires a single DTC combined with an engine operating parameter to a single trained model object) such that the commonality, resides in a DTC / trained model general comparison, and this feature is not a special technical feature as it does not make a contribution over the prior art in view of previously cited Barfield (¶¶ 15, 21, claims 5 and 10, FIG. 1A) and previously cited “Predictive Reliability Mining for Early Warnings in Populations of Connected Machines” to Singh et al., TCS Research, p. 1-10 (2015) (Singh III) (i.e., FIG. 2, identify patterns of DTCs preceding failures . . . set of DTCs for part Pi; “model learning”; failure prediction”; page 4 - 5, section C “failure prediction”: “We calculate failure probability of part Pi for every v 2 V using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM)”). Accordingly, Inventions I, II and III lack unity of invention because the groups do not share a or corresponding special technical feature.  
	
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, i.e., invention II requires search in G07C5/12, registering vehicle performance data in graphical form, not required for inventions I and III. Invention I requires search in G07C2209/14, using variant sequences of inputs of different identification information, not required for inventions II and III. Invention III requires search in G05B23/0272 presentation of fault monitoring results to be displayed to a user, not required for inventions I and II. 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between apparatus and process inventions. Where applicant elects an apparatus/ process, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667